UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4550


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAYQUAN ANTOINE GOODWIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:19-cr-00016-AWA-RJK-1)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Laura P. Tayman, LAURA P. TAYMAN, PLLC, Newport News, Virginia, for Appellant.
Raj Parekh, Acting United States Attorney, Peter G. Osyf, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dayquan Antoine Goodwin appeals his conviction and 24-month sentence imposed

following his guilty plea to possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1). Goodwin argues that the district court erroneously applied the

sentencing enhancement under U.S. Sentencing Guidelines Manual §§ 2K2.1(a)(4)(A),

4B1.2 (2020), because his prior conviction for violation of Va. Code Ann. § 18.2-248

(2013) does not qualify as a predicate controlled substance offense, thereby rendering his

sentence procedurally unreasonable. We affirm.

      We review de novo a district court’s determination that a defendant’s prior

conviction constitutes a controlled substance offense for purposes of a sentencing

enhancement. United States v. Ward, 972 F.3d 364, 368 (4th Cir. 2020). Section

2K2.1(a)(4)(A)’s sentencing enhancement applies a base offense level of 20 for a defendant

who is convicted as a felon in possession of a firearm or ammunition if “the defendant

committed any part of the instant offense subsequent to sustaining one felony conviction

of . . . a controlled substance offense.”       A “controlled substance offense” under

§ 2K2.1(a)(4)(A) “has the meaning given that term in § 4B1.2(b) and Application Note 1

of the Commentary to § 4B1.2.” USSG § 2K2.1 cmt. n.1; United States v. Mills, 485 F.3d

219, 221 (4th Cir. 2007) (internal quotation marks omitted). Section 4B1.2(b) defines

“controlled substance offense” as:

      [A]n offense under federal or state law, punishable by imprisonment for a
      term exceeding one year, that prohibits the manufacture, import, export,
      distribution, or dispensing of a controlled substance (or a counterfeit
      substance) or the possession of a controlled substance (or a counterfeit
      substance) with intent to manufacture, import, export, distribute, or dispense.

                                            2
USSG § 4B1.2(b) (emphasis added).

       “When addressing whether a prior conviction triggers a Guideline sentencing

enhancement, we approach the issue categorically, looking only to the fact of conviction

and the statutory definition of the prior offense.” United States v. Dozier, 848 F.3d 180,

183 (4th Cir. 2017) (internal quotation marks omitted). “This approach is categorical in

that we ask whether the offense of conviction—no matter the defendant’s specific

conduct—necessarily falls within the Guidelines’ description of a ‘controlled substance

offense.’” Ward, 972 F.3d at 368. “This approach is altered for ‘divisible’ statutes, statutes

that ‘list elements in the alternative[ ] and thereby define multiple crimes.’” Dozier, 848

F.3d at 183 (quoting Mathis v. United States, 136 S. Ct. 2243, 2249 (2016)). “In such

circumstances, the sentencing court may apply the modified categorical approach and

consult ‘a limited class of documents’—otherwise known as Shepard documents—‘to

determine what crime, with what elements, a defendant was convicted of.’” Id. (citation

omitted).

       Virginia law makes it unlawful “for any person to manufacture, sell, give, distribute,

or possess with intent to manufacture, sell, give or distribute a controlled substance or an

imitation controlled substance.” Va. Code Ann. § 18.2-248A. The statute clarifies that a

person may be convicted of a misdemeanor offense under Va. Code Ann. § 18.2-248F or

a felony offense under Va. Code Ann. § 18.2-248G, depending on Virginia’s classification

of the type of drug being imitated. Va. Code Ann. § 18.2-248F, G. The statute is divisible

because “the identity of the prohibited substance is an element of Virginia Code § 18.2-

248.” Cucalon v. Barr, 958 F.3d 245, 252 (4th Cir. 2020). Applying the modified

                                              3
categorical approach, the 2013 indictment shows Goodwin was convicted of a Class 6

felony, an offense under Virginia law punishable by a term of imprisonment exceeding one

year and involving the possession with intent to distribute an imitation controlled

substance. ∗

       Goodwin argues that the Virginia definition of an “imitation controlled substance”

was broader than the federal definition of “counterfeit substance” under the Controlled

Substances Act. Compare Va. Code Ann. § 18.2-247B (2013) with 21 U.S.C. § 802(7).

More specifically, he argues that, under the categorical approach, Virginia’s definition of

an “imitation controlled substance” includes substances that appear similar to controlled

substances subject to abuse, and therefore his offense does not categorically qualify as a

“controlled substance offense” under USSG §§ 2K2.1(a)(4)(A), 4B1.2. He suggests that

we overrule United States v. Mills, 485 F.3d 219 (4th Cir. 2007), where we applied the

plain-meaning approach in determining that a conviction under Maryland’s “look-a-like”

statute qualified as a “counterfeit substance” offense. Relying on United States v. Ward,

972 F.3d 364 (4th Cir. 2020), the district court found that Goodwin’s prior imitation

controlled substance conviction under Va. Code Ann. § 18.2-248 was a “controlled

substance offense” under state law, and therefore qualified as a predicate offense under

USSG § 2K2.1(a)(4)(A)’s sentencing enhancement.


       ∗
        A Class 6 felony is punishable by “a term of imprisonment of not less than one
year nor more than five years, or in the discretion of the jury or the court trying the case
without a jury, confinement in jail for not more than 12 months . . . .” Va. Code Ann.
§ 18.2-10(f) (2013). Goodwin’s order of conviction reflects a five-year term of
incarceration suspended, which corresponds to the Class 6 felony under § 18.2-248G.

                                             4
       In Ward, we held that the plain meaning of USSG § 4B1.2(b) states that a predicate

offense “arises under either federal or state law,” and it is unnecessary to consider whether

the state law definition of a “controlled substance” is analogous to its federal counterpart.

972 F.3d at 371-72. Ward reaffirmed the reasoning in Mills that, when considering whether

a state drug offense categorically qualifies under USSG § 4B1.2, “the ordinary meaning of

‘counterfeit substance’ control[s]: a ‘substance made in imitation of a controlled substance

is a counterfeit substance.’” Id. at 372 (quoting Mills, 485 F.3d at 222 (internal quotation

marks omitted)).

       Applying Ward and Mills, we conclude that the district court did not err in finding

that Goodwin’s Virginia conviction for possession of an imitation controlled substance

with intent to distribute, in violation of Va. Code Ann. § 18.2-248A, G, was a controlled

substance offense as defined by USSG §§ 2K2.1(a)(4)(A), 4B1.2. And while Goodwin

invites us to overrule Mills, “it is well-settled that a panel of this court is bound by prior

precedent from other panels in this circuit absent contrary law from an en banc or Supreme

Court decision.” United States v. Seigler, 990 F.3d 331, 336 n. 6 (4th Cir. 2021) (internal

quotation marks omitted).      Therefore, the district court did not err in applying the

sentencing enhancement, and we conclude that Goodwin’s sentence is procedurally

reasonable.

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              5